     Case 1:19-cv-01447-DAD-JLT Document 110 Filed 04/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HERNANDEZ GONZALEZ,                      No. 1:19-cv-1447-JLT (PC)
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S
                                                       MOTIONS FOR APPOINTMENT OF
13           v.                                        COUNSEL
14    GUARD H. PEREZ, et al.,                          (Docs. 78, 80, 96)
15                       Defendants.
16

17          Plaintiff has filed his eighth, ninth, and tenth requests for the appointment of counsel. The
18   United States Supreme Court has ruled that district courts lack authority to require counsel to
19   represent indigent prisoners in section 1983 cases. Mallard v. U.S. Dist. Ct., 490 U.S. 296, 298
20   (1989). In certain exceptional circumstances, the court may request the voluntary assistance of
21   counsel under 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);
22   Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir. 1990). However, Plaintiff has again
23   failed to demonstrate the required exceptional circumstances for court assistance in obtaining
24   counsel. Accordingly, the Court DENIES the motions without prejudice.
25
     IT IS SO ORDERED.
26
27      Dated:     April 1, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
28
